DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 03/03/21.
Claims 1-24 are currently pending and have been examined. 

Claim Interpretation
Claim 14 as written is dependent on claim 14. Examiner notes that this is likely an unintentional mistake of the Applicant, and for the purposes of this examination, claim 14 will be interpreted to be dependent on claim 13.

Claim Objections
Claims 4 and 10 is objected to because of the following informalities:  
Claim 4 recites the phrase “and wherein said radar unit”. There appears to be an omission or accidental insertion regarding the above phrase.
Claim 10 recites the term ‘ration’ which is a typo for the word ‘ratio’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected for the reasons outlined above in the claim interpretation section. Claim 14 may not depend on itself. Examiner notes that this is likely an unintentional mistake of the Applicant, and for the purposes of this examination, claim 14 will be interpreted to be dependent on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bartek (US 10543861 B1), hereinafter Bartek.

Regarding claim 1, Bartek discloses a rail monitoring method for monitoring a condition of a rail of a railway track comprising: a) installing a monitoring sensor on a rail at a location of the rail to be monitored (See at least Figs. 1-7 Col. 4 Lines 3-10 “The vertical rail measurement device 100 may be spring-loaded and installed between the web of the rail. In another embodiment, the vertical rail measurement device 100 may include a pivoting tilt sensor and installed between the web of the rail”); b) capturing with said monitoring sensor rail data comprising movements of the rail being monitored (See at least Col. 4 Lines 10-29 “Once the vertical rail measurement device 100 is installed on the web of the rail and the base on the ground, the vertical rail measurement device 100 senses the approaching train, automatically turns on, and measures the maximum and minimum up and down rail movement while a train is operating over the rail at all speeds”); c) determining from captured movements a condition of the rail being monitored (See at least Fig. 8, 100, 300, 400, Col. 8 Lines 5-22 “Outputs from all of the data from the vertical rail measurement device 100, 300, 400 may be combined together to electronically represent the status or condition”).

Regarding claim 2, Bartek, as shown above, discloses all of the limitations of claim 1. Bartek additionally discloses said sensor includes circuitry programmable to record rail data at periodic intervals (See at least Col. 7 Lines 54-62 “The microprocessor may be programmed to include data logging features as well and to record and log any and all data from the vertical rail measurement device 100, 300, 400” Col. 4 Lines 12-13 “The vertical rail measurement device 100 may turn on automatically when an approaching train is in range” Bartek discloses data gathering and logging when and while a train is in a range).

Regarding claim 3, Bartek, as shown above, discloses all of the limitations of claim 1. Bartek additionally discloses said sensor includes communication means for communicating rail data from said sensor to a remote component by broadcasting a communications signal (See at least Col. 7 Lines 42-52 “For all of the vertical rail measurement devices 100, 300, 400 and specifically, the control box 110, 310, 410 may include a remote communication method, such as Bluetooth, a radar, a 900 MHz radio, and a microprocessor…. The purpose of the radio is to transmit data from the vertical rail measurement device 100, 300, 400 to any remote locations as required”).

Regarding claim 16, Bartek, as shown below, discloses a rail monitoring system comprising: a) installing a monitoring sensor on one or the other of (i) a rail at a location of the rail to be monitored (See at least Fig. 3, 310, 12, 10, 310, Col. 6, Lines 12-26 “the vertical rail measurement device 300 and specifically, the control box 310 may attach or be mountable to one of the web 12 of the rail 10. The control box 310 may include a mounting portion 320. The mounting portion 320 may attach or be mountable to one of the web 12 of the rail 10 in various other mechanical means. For example, the mounting portion 320 of the control box 310 may attach or mount to the web 12 of the rail 10 via various magnets or magnetic arrays to magnetically attach the control box 310 and the vertical rail measurement device 300 to the web 12 of the rail 10.”), or (ii) a fixed location that is in proximity to the rail to be monitored; b) capturing with said monitoring sensor rail data comprising movements of the rail being monitored (See at least Col. 4 Lines 3-29 “Once the vertical rail measurement device 100 is installed on the web of the rail and the base on the ground, the vertical rail measurement device 100 senses the approaching train, automatically turns on, and measures the maximum and minimum up and down rail movement while a train is operating over the rail at all speeds.”); c) determining from captured movements a condition of the rail being monitored (See at least Col. 8 Lines 5-22 “Outputs from all of the data from the vertical rail measurement device 100, 300, 400 may be combined together to electronically represent the status or condition”).

Claims 1-3, 7, and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Max (EP 3275764 A1), hereinafter Max.

Regarding claim 1, Max, as shown below, discloses a rail monitoring method for monitoring a condition of a rail of a railway track comprising the following limitations:
a) installing a monitoring sensor on a rail at a location of the rail to be monitored (See at least Fig. 4, 500.1-500.4, “In the monitored rail network, thousands of visual sensors 500 are located at the track edge, at points 400, at barriers 600 and at stations”)
b) capturing with said monitoring sensor rail data (See at least “Preferably, the stationary sensors are arranged such that at least one partial rail network can be monitored by the stationary visual sensors, preferably continuously in preferably two directions of travel of the rail-bound vehicle, and thereby in particular redundant sensor data with the stationary visual sensors of the sub-rail network are detectable.”) comprising movements of the rail being monitored (See at least “The term "track elements" includes switchable elements needed for the operation of the rail network and rail vehicles. Track elements preferably comprise movable elements used in the region of the rails, particularly preferably switchable points, switchable track barriers”, “In comparison with known sensors of train control systems, not only a condition, such as the state of a signal, a distance or a switch position is measured”)
c) determining from captured movements a condition of the rail being monitored (See at least “The radar sensor has the advantage that even in bad weather and very poor visibility, such as in fog or snowfall or at night, objects can be reliably detected. The advantage of the camera is that pictures of the track, of rail-bound vehicles on the track or of other objects in the area of the rails are always available. Unlike known measurement sensors, sensor data from visual sensors provides more accurate information about a condition or event and a possible future evolution of events”, “Data of the safety and track elements may be information such as the position of the switch or the position of a barrier. Instructions from the railway personnel can be, for example, the departure clearance for a train, an error message for a train or the like. Data of the rail-bound vehicles may include, for example, their position, acceleration or speed or information about weight, length or condition of the train” Max discloses visual (radar) sensors operative to observe acceleration (movement) to determine an event (condition).)

Regarding claim 2, Max, as shown in the rejection above, discloses all of the limitations of claim 1. Max further discloses said sensor includes circuitry programmable to record rail data at periodic intervals (See at least “Thus, additional sensor data can be recorded for specific, abstracted events or the abstracted events can be further processed”).

Regarding claim 3, Max, as shown in the rejection above, discloses all of the limitations of claim 1. Max further discloses said sensor includes communication means for communicating rail data from said sensor to a remote component by broadcasting a communications signal (See at least Fig. 1, “The "Traffic Control Software" directly controls, based on the received events of the fixed visual sensors 500, the switches 400 and barriers 600 wirelessly through the stationary commanders 450, 650 and the power cars 800 via wireless communication channels”).

Regarding claim 7, Max, as shown in the rejection above, discloses all of the limitations of claim 1. Max further discloses two monitoring sensors comprising radar sensors are adjacently spaced along a rail to monitor the longitudinal movement of the rail (See at least Fig. 1, “Thus, visual sensors may include, for example, still cameras, video cameras, or other photodiode devices, as well as radar sensors and ultrasonic sensors”, “In this case, the rail network, the track elements and the rail-bound vehicles are observable by means of stationary visual sensors.”, “The train control system according to the invention offers the advantage that the route is not only monitored from the moving train, but that the rail network is monitored by the stationary train visual sensors can be monitored. In this case, the rail network, the track elements and the rail-bound vehicles are observable by means of stationary visual sensors. In comparison with known sensors of train control systems, not only a condition, such as the state of a signal, a distance or a switch position is measured.” Max discloses longitudinal movement of the rail as a switch position). 

Regarding claim 16, Max, as shown below, discloses a rail monitoring method for monitoring a condition of a rail of a railway track comprising the following limitations:
a) installing a monitoring sensor on one or the other of (i) a rail at a location of the rail to be monitored, or (ii) a fixed location that is in proximity to the rail to be monitored (See at least Fig. 4, 500.1-500.4, “In the monitored rail network, thousands of visual sensors 500 are located at the track edge, at points 400, at barriers 600 and at stations” “The stationary sensors are preferably permanently mounted in the area of the partial rail network.”)
b) capturing with said monitoring sensor rail data (See at least “Preferably, the stationary sensors are arranged such that at least one partial rail network can be monitored by the stationary visual sensors, preferably continuously in preferably two directions of travel of the rail-bound vehicle, and thereby in particular redundant sensor data with the stationary visual sensors of the sub-rail network are detectable.”) comprising movements of the rail being monitored (See at least “The term "track elements" includes switchable elements needed for the operation of the rail network and rail vehicles. Track elements preferably comprise movable elements used in the region of the rails, particularly preferably switchable points, switchable track barriers”, “In comparison with known sensors of train control systems, not only a condition, such as the state of a signal, a distance or a switch position is measured”)
c) determining from captured movements a condition of the rail being monitored (See at least “The radar sensor has the advantage that even in bad weather and very poor visibility, such as in fog or snowfall or at night, objects can be reliably detected. The advantage of the camera is that pictures of the track, of rail-bound vehicles on the track or of other objects in the area of the rails are always available. Unlike known measurement sensors, sensor data from visual sensors provides more accurate information about a condition or event and a possible future evolution of events”, “Data of the safety and track elements may be information such as the position of the switch or the position of a barrier. Instructions from the railway personnel can be, for example, the departure clearance for a train, an error message for a train or the like. Data of the rail-bound vehicles may include, for example, their position, acceleration or speed or information about weight, length or condition of the train” Max discloses visual (radar) sensors operative to observe acceleration (movement) to determine an event (condition).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Hilleary (US 20190135317 A1), hereinafter Hilleary.
Regarding claim 4, Bartek, as shown above, discloses all the limitations of claim 1. Bartek does not explicitly disclose said sensor comprises a radar unit, and wherein said radar unit, and wherein installing said sensor on said rail includes directing the aim of said radar unit to a fixed structure relative to said rail. However, Hilleary, in the same or in a similar field of endeavor, discloses said sensor comprises a radar unit, and wherein said radar unit, and wherein installing said sensor on said rail includes directing the aim of said radar unit to a fixed structure relative to said rail (See at least Fig. 2, 168, 170, [0020] “When the train is not present (e.g., an absence of the object to be detected) the radar devices nonetheless operate to detect fixed radar targets such as the railroad tracks themselves or active or passive reflector devices”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring method disclosed by Bartek with the radar direction system disclosed by Hilleary. One would have been motivated to do so in order to provide an redundant, self-deterministic, failsafe, and enhanced  train (motion event) detection (See at least [0128] “The pairs of sensor devices 506a, 506b beneficially provide a redundant, self-deterministic, failsafe enhanced advance train detection system 500 with additional health assessment capability and assurance than the advance train detection system described above…that is particularly advantageous for railroad applications to detect presence, speed and heading information of a train as it enters, exits and travels through a predetermined section or zone of the railroad tracks 206, 208 and specifically through the crossing 202”).

Regarding claim 5, Bartek, as shown above, discloses all the limitations of claim 1. Bartek does not explicitly disclose including installing a fixed structure proximate to said rail being monitored, wherein said radar unit has a detection range, and wherein said fixed structure is positioned within the detection range of said radar unit. However, Hilleary, in the same or in a similar field of endeavor, discloses including installing a fixed structure proximate to said rail being monitored (See at least Fig. 8 [0140]-[0141] “When the train 220 is not present (e.g., an absence of the object to be detected) the sensor devices in each pair of sensors 506a, 506b nonetheless operate to detect fixed radar targets such as the railroad tracks themselves or via one or more reflector devices as described next…. The tie mounted retro-reflective array elements 508, 510 are coupled to railroad ties supporting the rails 207, 209 in each railroad track 206, 208 and are in the view of the respective radar device.”), wherein said radar unit has a detection range, and wherein said fixed structure is positioned within the detection range of said radar unit (See at least Fig. 8 [0141] “Each radar device in each sensor pair 506a, 506b accordingly may detect the retro-reflective array elements 508, 510 corresponding to each rail 207, 209. The retro-reflective array elements 508, 510 may be recognized in the exemplary radar signatures shown in FIG. 10 and indicate that no train is on the rails 207 or 209.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring method disclosed by Bartek with the radar direction system disclosed by Hilleary. One would have been motivated to do so in order to provide an redundant, self-deterministic, failsafe, and enhanced  train (motion event) detection (See at least [0128] “The pairs of sensor devices 506a, 506b beneficially provide a redundant, self-deterministic, failsafe enhanced advance train detection system 500 with additional health assessment capability and assurance than the advance train detection system described above…that is particularly advantageous for railroad applications to detect presence, speed and heading information of a train as it enters, exits and travels through a predetermined section or zone of the railroad tracks 206, 208 and specifically through the crossing 202”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Hilleary, in further view of Jones (US 20190391049 A1), hereinafter Jones.

Regarding claim 6, the combination of Bartek and Hilleary, as shown above, discloses all the limitations of claims 1 and 4. The combination of Bartek and Hilleary does not explicitly disclose said condition of said rail is communicated to an on board system of a railway vehicle or train traveling on or approaching the rail being monitored, and wherein when the condition is an unsafe condition, stopping further progress of the railway vehicle or train. However, Jones, in the same or in a similar field of endeavor, discloses said condition of said rail is communicated to an on board system of a railway vehicle or train traveling on or approaching the rail being monitored, and wherein when the condition is an unsafe condition, stopping further progress of the railway vehicle or train (See at least [0055] “In the event of an actual failure to the rail 112, the server connected to the cloud can send warning message(s) to train B 108 and train N 106 that are using the same rail 112, including instructions to stop the train or divert the train's path before reaching the condition 130”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring method disclosed by Bartek with the radar direction system disclosed by Hilleary with the safety system by Jones. One would have been motivated to do so in order to improve efficiency, accuracy, speed, or other effects compared to the existing methods (See at least [0133] “In some embodiments, technical advantages (or functional improvements) may include but are not limited to improvement of efficiency, accuracy, speed or other effects compared to the existing methods”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Max (EP 3275764 A1), hereinafter Max.

Regarding claim 7, Bartek, as shown above, discloses all the limitations of claims 1. Bartek does not explicitly disclose wherein two monitoring sensors comprising radar sensors are adjacently spaced along a rail to monitor the longitudinal movement of the rail. However, Max, in the same or in a similar field of endeavor, discloses wherein two monitoring sensors comprising radar sensors are adjacently spaced along a rail to monitor the longitudinal movement of the rail (See at least Fig. 1, “Thus, visual sensors may include, for example, still cameras, video cameras, or other photodiode devices, as well as radar sensors and ultrasonic sensors”, “In this case, the rail network, the track elements and the rail-bound vehicles are observable by means of stationary visual sensors.”, “The train control system according to the invention offers the advantage that the route is not only monitored from the moving train, but that the rail network is monitored by the stationary train visual sensors can be monitored. In this case, the rail network, the track elements and the rail-bound vehicles are observable by means of stationary visual sensors. In comparison with known sensors of train control systems, not only a condition, such as the state of a signal, a distance or a switch position is measured.” Max discloses longitudinal movement of the rail as a switch position). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring method disclosed by Bartek with the switchable track system disclosed by Max. One would have been motivated to do so in order to control the integrity of the sensing system (See at least “Advantageously, the stationary sensors are arranged such that objects in the area of the sub-rail network can be monitored. As a result, it is not only possible to determine whether a rail-bound vehicle passes a sensor, but also its integrity can be controlled”).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Moreu Alonso (US 10641898 B1), hereinafter Moreu Alonso, in further view of Jones.

Regarding claim 11, Bartek, as shown below, discloses a rail monitoring system comprising the following limitations:
a) a monitoring sensor with mounting means for mounting said monitoring sensor on a rail at a location of the rail to be monitored (See at least Fig. 3, 310, 12, 10, 310, Col. 6, Lines 12-26 “the vertical rail measurement device 300 and specifically, the control box 310 may attach or be mountable to one of the web 12 of the rail 10. The control box 310 may include a mounting portion 320. The mounting portion 320 may attach or be mountable to one of the web 12 of the rail 10 in various other mechanical means. For example, the mounting portion 320 of the control box 310 may attach or mount to the web 12 of the rail 10 via various magnets or magnetic arrays to magnetically attach the control box 310 and the vertical rail measurement device 300 to the web 12 of the rail 10.”)
b) circuitry in the monitoring means configured with instructions for obtaining measurements of rail movements of the rail being monitored (See at least Col. 4 Lines 3-25 “Once the vertical rail measurement device 100 is installed on the web of the rail and the base on the ground, the vertical rail measurement device 100 senses the approaching train, automatically turns on, and measures the maximum and minimum up and down rail movement while a train is operating over the rail at all speeds.”)
and wherein said monitoring sensor includes a communication component that is configured to communicate and receive signals between a remote device (See at least Col. 7 Lines 42-53 “For all of the vertical rail measurement devices 100, 300, 400 and specifically, the control box 110, 310, 410 may include a remote communication method, such as Bluetooth, a radar, a 900 MHz radio, and a microprocessor”);
d) a processor associated with a remote device that receives monitoring signals from the monitoring unit (See at least Col. 7 Lines 54-62 “The vertical rail measurement device 100, 300, 400 and specifically, the control box 110, 310, 410 may also include a microprocessor as well as data storage capabilities, such as USB and other forms of similar data storage capabilities. The microprocessor may be programmed to include data logging features as well and to record and log any and all data from the vertical rail measurement device 100, 300, 400”)

Bartek does not explicitly disclose c) said monitoring sensor comprising a radar unit, the radar unit having a detection range, the radar unit being programmable to generate and direct a radar beam at a target within the detection range at periodic intervals. However, Moreu Alonso, in the same or in a similar field of endeavor, discloses:
c) said monitoring sensor comprising a radar unit, the radar unit having a detection range (See at least Fig. 1 Col. 3 Lines 33-40 “For example, ultrasound devices, sonar devices, radar devices, lidar devices, video cameras, and/or three dimensional (3D) laser scanning devices may be substituted for LDV 111 in some embodiments” A person having ordinary skill in the art would understand that any radar device has a detection range), the radar unit being programmable to generate and direct a radar beam at a target within the detection range (See at least Fig. 1 Col. 7 Lines 12-25 “The Measure Relative Movement 302 operation may comprise, for example, during said flying the UAV 100, directing a laser 112 generated by the LDV 111 at the structure 150, and receiving, at the UAV 100, reflected laser light 113 which is reflected off of the structure 150”) at periodic intervals (See at least Col. 6 Lines 3-12 “Measurements by LDV 111 and the onboard vehicle motion sensor 115 or 118 may be synchronized or otherwise associated with clock times, and the processing unit 120 or 170 may be configured to subtract individual movement from relative movement for each time value within the stress event or other measurement period”);

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar monitoring system disclosed by Moreu Alonso. One would have been motivated to do so in order to assess the condition of a structure in a cost-effective manner (See at least Col. 9 Lines 4-27 “In some embodiments, this disclosure provides cost-effective means to assess the condition of railroad bridges using reference-free estimates”).

The combination of Bartek and Moreu Alonso does not explicitly disclose e) the processor configured to determine from said monitoring signals a condition of the rail being monitored. However, Jones, in the same or in a similar field of endeavor, discloses:
e) the processor configured to determine from said monitoring signals a condition of the rail being monitored (See at least [0015] “The processor may determine a condition within the rail environment responsive to the comparison of the signature to the expected signature” [0045] “A rail environment 140 includes a rail 112 (e.g., train track)”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar monitoring system disclosed by Moreu Alonso with the condition processing system by Jones. One would have been motivated to do so in order to improve efficiency, accuracy, speed, or other effects compared to the existing methods (See at least [0133] “In some embodiments, technical advantages (or functional improvements) may include but are not limited to improvement of efficiency, accuracy, speed or other effects compared to the existing methods”).

Regarding claim 19, the combination of Bartek, Moreu Alonso, and Jones, as shown in the rejection above, discloses all of the limitations of claim 11. Bartek does not disclose said condition is the movement of the rail, and wherein said system is configured to monitor movement of a rail, including: a target mounted in proximity to the monitoring sensor, and wherein the monitoring sensor monitors distance between the monitoring sensor and the target. However, Moreu Alonso further discloses said condition is the movement of the rail, and wherein said system is configured to monitor movement of a rail, including: a target mounted in proximity to the monitoring sensor (See at least Fig. 1, 180, Col. 3 Lines 41-52 “LDV 115 may include a laser generator which generates a laser 116 directable at a stationary target 180 during flight of the UAV 100. LDV 115 may furthermore include an optical sensor adapted to receive, at the UAV 100, reflected laser light 117 which is reflected off of the stationary target 180”), and wherein the monitoring sensor monitors distance between the monitoring sensor and the target (See at least Col. 5 Lines 24-32 “When UAV 100 is navigated to the desired position, avionics 101 may optionally activate arm 110 to rotate and/or tilt LDV 111 and LDV 115, in order to direct lasers 112 and 116 at structure 150 and stationary target 180, respectively. Avionics 101 may then activate processing unit 120, LDV 111, LDV 115, and/or accelerometer 118, at a desired activation time, in order to perform the desired measurement”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the condition processing system by Jones with the radar monitoring system disclosed by Moreu Alonso. One would have been motivated to do so in order to assess the condition of a structure in a cost-effective manner (See at least Col. 9 Lines 4-27 “In some embodiments, this disclosure provides cost-effective means to assess the condition of railroad bridges using reference-free estimates”).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Moreu Alonso, in further view of Singh (US 10518791 B2), hereinafter Singh.

Regarding claim 12, Bartek, as shown below, discloses a rail monitoring system comprising the following limitations:
a monitoring sensor with mounting means for mounting said monitoring sensor on a rail at a location of the rail to be monitored (See at least Fig. 3, 310, 12, 10, 310, Col. 6, Lines 12-26 “the vertical rail measurement device 300 and specifically, the control box 310 may attach or be mountable to one of the web 12 of the rail 10. The control box 310 may include a mounting portion 320. The mounting portion 320 may attach or be mountable to one of the web 12 of the rail 10 in various other mechanical means. For example, the mounting portion 320 of the control box 310 may attach or mount to the web 12 of the rail 10 via various magnets or magnetic arrays to magnetically attach the control box 310 and the vertical rail measurement device 300 to the web 12 of the rail 10.”)
circuitry including a programmable logic processor (See at least Col. 2 Lines 3-6 “Additionally, the control box may include a microprocessor that includes data storage that can be programmed to record and log any data from the vertical rail measurement device”);
including a communications antenna for communicating signals between said monitoring device and a remote component (See at least Col. 7 Lines 42-53 “The radio may include an antenna on vertical rail measurement device 100, 300, 400 to transmit the information. The purpose of the radio is to transmit data from the vertical rail measurement device 100, 300, 400 to any remote locations as required”).

Bartek does not explicitly disclose said monitoring sensor comprising a radar unit, the radar unit having a detection range; the logic processor including software or instructions being programmable to: generate a directed radar beam toward a fixed location within the detection range; generate said beam at periodic intervals, record detection responses from said periodic generated radar beams. However, Moreu Alonso, in the same or in a similar field of endeavor, discloses:
said monitoring sensor comprising a radar unit, the radar unit having a detection range (See at least Fig. 1 Col. 3 Lines 33-40 “For example, ultrasound devices, sonar devices, radar devices, lidar devices, video cameras, and/or three dimensional (3D) laser scanning devices may be substituted for LDV 111 in some embodiments” A person having ordinary skill in the art would understand that any radar device has a detection range);
the logic processor including software or instructions being programmable to: generate a directed radar beam toward a fixed location within the detection range (See at least Fig. 1 Col. 7 Lines 12-25 “The Measure Relative Movement 302 operation may comprise, for example, during said flying the UAV 100, directing a laser 112 generated by the LDV 111 at the structure 150, and receiving, at the UAV 100, reflected laser light 113 which is reflected off of the structure 150”); 
generate said beam at periodic intervals (See at least Fig. 2 Col. 6 Lines 50-53 “Controller 203 may activate and deactivate laser generator 201 to generate a laser output, as shown” Col. 6 Lines 3-12 “Measurements by LDV 111 and the onboard vehicle motion sensor 115 or 118 may be synchronized or otherwise associated with clock times, and the processing unit 120 or 170 may be configured to subtract individual movement from relative movement for each time value within the stress event or other measurement period”), record detection responses from said periodic generated radar beams (See at least Fig. 2 Lines 53-55 “Optical sensor 202 may receive reflected laser light, as shown, and controller 203 may record reflected laser light signal information”); 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar monitoring system disclosed by Moreu Alonso. One would have been motivated to do so in order to assess the condition of a structure in a cost-effective manner (See at least Col. 9 Lines 4-27 “In some embodiments, this disclosure provides cost-effective means to assess the condition of railroad bridges using reference-free estimates”).

The combination of Bartek and Moreu Alonso does not explicitly disclose said monitoring device being sealed in a housing. However, Singh, in the same or in a similar field of endeavor, discloses:
 said monitoring device being sealed in a housing (See at least Fig. 1 Col. 2 Lines 55-66 “The common support may comprise a housing, e.g. a rigid enclosure for the internal system elements, such that the system can be mounted to the railroad vehicle in the form of an enclosed module.”); 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar monitoring system disclosed by Moreu Alonso with the housing enclosure system by Singh. One would have been motivated to do so in order to provide useful track inspection results in a more convenient manner (See at least Col. 2 Lines 30-37 “It may be considered an additional or alternative aim of the invention to provide a system that can provide useful track inspection results in a more convenient manner.”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Moreu Alonso, in further view of Jones, in further view of Hilleary.

Regarding claim 13, the combination of Bartek, Moreu Alonso, and Jones, as shown above, discloses all the limitations of claim 11. The combination of Bartek, Moreu Alonso, and Jones does not explicitly disclose including a target positionable at a fixed location, and configured having a surface onto which said radar beam from said monitoring sensor is directed, the monitoring device circuitry configured to measure the radar signals and determine from said signals the distance between said monitoring sensor and said target. However, Hilleary, in the same or in a similar field of endeavor, discloses including a target positionable at a fixed location, and configured having a surface onto which said radar beam from said monitoring sensor is directed, the monitoring device circuitry configured to measure the radar signals and determine from said signals the distance between said monitoring sensor and said target. (See at least Fig. 8 502, 504, [0158] “The failsafe sensor 502, 504 in the sensor subsystem in one embodiment utilizes one or more ultra-wideband (UWB) impulse radar devices that provide highly accurate range information over a range of approximately 20 meters. Positioned by the side of the track corridor, the UWB impulse radar devices 502, 504 are able to accurately detect when a train is occupying a space that has previously been identified as a set of tracks.” Hilleary discloses the train being a target at a fixed location (previously identified set of tracks)). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar monitoring system disclosed by Moreu Alonso with the condition processing system by Jones with the radar direction system disclosed by Hilleary. One would have been motivated to do so in order to provide an redundant, self-deterministic, failsafe, and enhanced  train (motion event) detection (See at least [0128] “The pairs of sensor devices 506a, 506b beneficially provide a redundant, self-deterministic, failsafe enhanced advance train detection system 500 with additional health assessment capability and assurance than the advance train detection system described above…that is particularly advantageous for railroad applications to detect presence, speed and heading information of a train as it enters, exits and travels through a predetermined section or zone of the railroad tracks 206, 208 and specifically through the crossing 202”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Moreu Alonso, in further view of Jones, in further view of Max.

Regarding claim 15, the combination of Bartek, Moreu Alonso, and Jones, as shown above, discloses all the limitations of claim 11. The combination of Bartek, Moreu Alonso, and Jones does not explicitly disclose implemented in a switch track being controlled by an actuator that moves to throw the switch between open and closed positions, wherein said monitoring sensor is mounted on the actuator of the switch track, and wherein said monitor determines the position of the switch. However, Max, in the same or in a similar field of endeavor, discloses implemented in a switch track being controlled by an actuator that moves to throw the switch between open and closed positions (See at least “The visual sensors 500 include stereo cameras, ultrasound and radar sensors, and detect events on the track portion under observation through intelligent software”, “The term "track elements" includes switchable elements needed for the operation of the rail network and rail vehicles. Track elements preferably comprise movable elements used in the region of the rails, particularly preferably switchable points, switchable track barriers.”, “the event messages and then initiates predefined measures corresponding to the event or informs the control personnel of the central control unit. Such measures may include, for example, switching a switch, diverting a rail vehicle, braking or stopping a rail vehicle, opening or closing a barrier, and the like”), wherein said monitoring sensor is mounted on the actuator of the switch track, and wherein said monitor determines the position of the switch (See at least Fig. 1 “The "Traffic Control Software" directly controls, based on the received events of the fixed visual sensors 500, the switches 400 and barriers 600 wirelessly through the stationary commanders 450, 650 and the power cars 800 via wireless communication channels.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar monitoring system disclosed by Moreu Alonso with the condition processing system by Jones with the switchable track system disclosed by Max. One would have been motivated to do so in order to control the integrity of the sensing system (See at least “Advantageously, the stationary sensors are arranged such that objects in the area of the sub-rail network can be monitored. As a result, it is not only possible to determine whether a rail-bound vehicle passes a sensor, but also its integrity can be controlled”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Park (US 20160305459 A1) hereinafter Park, in further view of Singh.

Regarding claim 17, Bartek, as shown below, discloses a monitoring sensor device comprising the following limitations:
sensing circuitry coupled with sensors for measuring and monitoring one or more of temperature, acceleration, vibrations, acoustics, and movement (See at least Col. 4 Lines 3-29 “Once the vertical rail measurement device 100 is installed on the web of the rail and the base on the ground, the vertical rail measurement device 100 senses the approaching train, automatically turns on, and measures the maximum and minimum up and down rail movement while a train is operating over the rail at all speeds” );
a communications antenna for communicating signals between said monitoring device and a remote component (See at least Co1. 7 Lines 42-53 “The radio may include an antenna on vertical rail measurement device 100, 300, 400 to transmit the information. The purpose of the radio is to transmit data from the vertical rail measurement device 100, 300, 400 to any remote locations as required”);

Bartek does not explicitly disclose a clamping member being adjustable to impart a force onto a structure to which the device is mounted. However, Park, in the same or in a similar field of endeavor, discloses:
a clamping member being adjustable to impart a force onto a structure to which the device is mounted (See at least Fig. 7 [0048] “As shown in FIG. 7, when bolt 20 is secured tightly to rail mount 60, clamping mechanism 10 is forcibly held against frame 62, thereby holding clamping mechanism 10 and rail 66 in place. If bolt 20 is loosened, clamping mechanism 10 and rail 66 may freely slide along the length of frame 62.”) 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the monitoring sensor device disclosed by Bartek with the clamping system disclosed by Park. One would have been motivated to do so in order to cost-effectively mount an object with improved speed of assembly and disassembly (See at least [0003] “Therefore, there is a need in the art for a system and method for mounting panels that allows for a cost-effective and improved speed of assembly and disassembly”).

The combination of Bartek and Park does not explicitly disclose said circuitry and sensors being sealed in a housing. However, Singh, in the same or in a similar field of endeavor, discloses:
 said circuitry and sensors being sealed in a housing (See at least Fig. 1 Col. 2 Lines 55-66 “The common support may comprise a housing, e.g. a rigid enclosure for the internal system elements, such that the system can be mounted to the railroad vehicle in the form of an enclosed module.”); 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar clamping system disclosed by Park with the housing enclosure system by Singh. One would have been motivated to do so in order to provide useful track inspection results in a more convenient manner (See at least Col. 2 Lines 30-37 “It may be considered an additional or alternative aim of the invention to provide a system that can provide useful track inspection results in a more convenient manner.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Park, in further view of Singh, in further view of Moreu Alonso.

Regarding claim 18, the combination of Bartek, Park, and Singh, as shown above, discloses all the limitations of claim 17. The combination of Bartek, Park, and Singh does not explicitly disclose a radar unit with circuitry including a programmable logic processor; the logic processor including software or instructions being programmable to: i) generate a directed radar beam toward a fixed location within the detection range; ii) generate said beam at periodic intervals, and iii) record detection responses from said periodic generated radar beams. However, Moreu Alonso, in the same or in a similar field of endeavor, discloses a radar unit with circuitry including a programmable logic processor (See at least Figs. 1, 4, Col. 3 Lines 33-40 “While FIG. 1 illustrates LDV 111 as an example device for measuring relative movement of the UAV 100 and the structure 150, it will be appreciated that other devices may be used in some embodiments. For example, ultrasound devices, sonar devices, radar devices, lidar devices, video cameras, and/or three dimensional (3D) laser scanning devices may be substituted for LDV 111 in some embodiments” Col. 8 Lines 5-13 “Computing device 170 may comprise computer executable instructions which cause a processor to carry out the operations illustrated in FIG. 4.”); the logic processor including software or instructions being programmable to: i) generate a directed radar beam toward a fixed location within the detection range (See at least Fig. 1, 180, Col. 5 Lines 10-32 “In some embodiments, the UAV 100 may be adapted to use camera 102 and avionics 101 to orient itself for measuring displacement 151 of structure 150. Camera 102 may comprise a visual light camera, or for example, a 3D laser scanner or other device. Avionics 101 may comprise image processing software adapted to recognize structure 150 in images from camera 102, and avionics 101 may auto-navigate UAV 100 to a desired location to perform a measurement” Col. 3 Lines 33-40 “For example, ultrasound devices, sonar devices, radar devices, lidar devices, video cameras, and/or three dimensional (3D) laser scanning devices may be substituted for LDV 111 in some embodiments”); ii) generate said beam at periodic intervals (See at least Fig. 2 Col. 6 Lines 50-53 “Controller 203 may activate and deactivate laser generator 201 to generate a laser output, as shown” Col. 6 Lines 3-12 “Measurements by LDV 111 and the onboard vehicle motion sensor 115 or 118 may be synchronized or otherwise associated with clock times, and the processing unit 120 or 170 may be configured to subtract individual movement from relative movement for each time value within the stress event or other measurement period”), and iii) record detection responses from said periodic generated radar beams (See at least Fig. 2 Lines 53-55 “Optical sensor 202 may receive reflected laser light, as shown, and controller 203 may record reflected laser light signal information”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar clamping system disclosed by Park with the housing enclosure system by Singh with the radar monitoring system disclosed by Moreu Alonso. One would have been motivated to do so in order to assess the condition of a structure in a cost-effective manner (See at least Col. 9 Lines 4-27 “In some embodiments, this disclosure provides cost-effective means to assess the condition of railroad bridges using reference-free estimates”).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek, in view of Moreu Alonso, in further view of Jones, in further view of Hilleary.

Regarding claim 20, the combination of Bartek, Moreu Alonso, and Jones, as shown in the rejection above, discloses all of the limitations of claims 11 and 19. The combination of Bartek, Moreu Alonso, and Jones does not disclose said target comprises another monitoring sensor. However, Hilleary discloses said target comprises another monitoring sensor (See at least Fig. [0074] “In exemplary embodiments, the advance train detection sensors 168 and 170 may be radar-based sensors positioned at each respective one of the Advance Preemption points”, [0020] “When the train is not present (e.g., an absence of the object to be detected) the radar devices nonetheless operate to detect fixed radar targets such as the railroad tracks themselves or active or passive reflector devices”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring system disclosed by Bartek with the radar monitoring system disclosed by Moreu Alonso with the condition processing system by Jones with the radar direction system disclosed by Hilleary. One would have been motivated to do so in order to provide an redundant, self-deterministic, failsafe, and enhanced  train (motion event) detection (See at least [0128] “The pairs of sensor devices 506a, 506b beneficially provide a redundant, self-deterministic, failsafe enhanced advance train detection system 500 with additional health assessment capability and assurance than the advance train detection system described above…that is particularly advantageous for railroad applications to detect presence, speed and heading information of a train as it enters, exits and travels through a predetermined section or zone of the railroad tracks 206, 208 and specifically through the crossing 202”).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Max, in further view of Oldewurtel (DE 102015209721 B3), hereinafter Oldewurtel.

Regarding claim 21, The combination of Bartek and Max, as shown above, discloses all the limitations of claims 1 and 7. The combination of Bartek and Max does not explicitly disclose said means for mounting comprises an adapter having a body portion with a face to which said sensor is mounted, and having a clamping element adapted to clamp onto a rail. However, Oldewurtel, in the same or in a similar field of endeavor, discloses said means for mounting comprises an adapter having a body portion with a face to which said sensor is mounted, and having a clamping element adapted to clamp onto a rail (See at least Figs. 1-2 “The invention relates to a fastening device for fastening a sensor element to a rail, wherein the fastening device has at least one clamping element for clamping the sensor element against the rail”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring method disclosed by Bartek with the switchable track system disclosed by Max with the clamping system disclosed by Oldewurtel. One would have been motivated to do so in order to flexibly mount the sensor element such that it can be easily mounted at arbitrary locations of a rail (See at least “By means of a clamping device, the corresponding sensor element can be used flexibly, since the clamping device can be easily mounted at arbitrary locations of the rail”).

Regarding claim 22, The combination of Bartek, Max, and Oldewurtel, as shown above, discloses all the limitations of claims 1, 7, and 21. Bartek further discloses said sensor is mounted to said face using one or more of screws, magnets, and adhesive (See at least Figs. 6-7, Col. 5 Lines 12-26 “For example, the mounting portion 120 of the control box 110 may attach or mount to the web 12 of the rail 10 via various magnets or magnetic arrays 122 to magnetically attach the control box 110 and the vertical rail measurement device 100 to the web 12 of the rail 10. Additionally, the mounting portion 120 and the control box 110 may utilize other mechanical coupling means, such as straps, snaps, clips, screw fasteners, and any other mechanical coupling means without departing from this invention”).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Max, in further view of Park. 

Regarding claim 23, The combination of Bartek and Max, as shown above, discloses all the limitations of claims 1 and 7. The combination of Bartek and Max does not explicitly said mounting means comprises a mounting plate attachable to said monitoring sensor, said mounting plate including an attachment side that attaches to said monitoring sensor and a mounting side, said mounting side having a convex profile. However, Park, in the same or in a similar field of endeavor, discloses said mounting means comprises a mounting plate attachable to said monitoring sensor, said mounting plate including an attachment side that attaches to said monitoring sensor and a mounting side, said mounting side having a convex profile (See at least Figs. 5A-5B, [0044] “As shown in FIGS. 5A and 5B, adjustable mounting head 45 may include front and back plates 43 attached together via top plate 44 to which clamping mechanism 10 is attached via holes 48. While plates 43 are illustrated as being rounded, plates 43 may be any shape, including oval, square, rectangular, triangular or any other shape desired”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring method disclosed by Bartek with the switchable track system disclosed by Max with the clamping system disclosed by Park. One would have been motivated to do so in order to cost-effectively mount an object with improved speed of assembly and disassembly (See at least [0003] “Therefore, there is a need in the art for a system and method for mounting panels that allows for a cost-effective and improved speed of assembly and disassembly”).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bartek in view of Max, in further view of Park, in further view of Oldewurtel (US 20220170215 A1), hereinafter Oldewurtel 215. 

Regarding claim 24, The combination of Bartek, Max, and Park, as shown above, discloses all the limitations of claims 1, 7, and 23. The combination of Bartek, Max, and Park does not explicitly said mounting plate includes a magnet, and including adhesive for adhering the mounting side of the mounting plate to a web of a rail, wherein said magnet is disposed in said mounting plate to provide a clamping force against the rail web thereby clamping the adhesive between mounting plate mounting side and the rail web. However, Oldewurtel 215, in the same or in a similar field of endeavor, discloses said mounting plate includes a magnet, and including adhesive for adhering the mounting side of the mounting plate to a web of a rail, wherein said magnet is disposed in said mounting plate to provide a clamping force against the rail web thereby clamping the adhesive between mounting plate mounting side and the rail web (See at least Figs. 11-12, [0054] “The magnets 54 hold the entire device on the rail web 52. The pressure cylinder 20 cannot “push away” the device when it is actuated. The magnets 54 and the pressure cylinder 20 are therefore preferably matched to one another in such a way that the following applies: force generated by magnets>force generated by pressure cylinder 20. As a rule, the pressing force of the magnets 54 is greater than the pressing force of the pressure cylinder 20. Due to the greater pressing force, this embodiment is particularly suitable, for example, for fixing adhesive bonds in which the adhesive has to be heated”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the rail monitoring method disclosed by Bartek with the switchable track system disclosed by Max with the clamping system disclosed by Park with the magnetic and adhesive system disclosed by Oldewurtel 215. One would have been motivated to do so in order to bring about a reliable adhesive bonding process (See at least [0023] “Such a shape of the pressing ram is particularly advantageous for bringing about a reliable adhesive bonding process of the rail monitoring element to the rail, since flat pressing with a predetermined pressure is particularly advantageous for an adhesive bonding process”).

Allowable Subject Matter
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Bartek (US-10543861-B1) discloses a vertical rail measurement device. Hilleary (US-20190135317-A1) discloses redundant, self-deterministic, failsafe sensor systems and methods for object detection, speed and heading. Jones (US-20190391049-A1) discloses a smart rail wheelset bearing. Lang (US-20190232988-A1) discloses a railway track condition monitoring system for detecting a partial or complete disruption of a rail of the railway track. Moreu Alonso (US-10641898-B1) discloses structural displacement measurement using unmanned aerial vehicles equipped with lasers. Singh (US-10518791-B2) discloses integrated rail and track condition monitoring system with imaging and inertial sensors. Park (US-20160305459-A1) discloses a panel mounting system and method. Max (EP-3275764-A1) discloses a train guide system. Oldewurtel (DE 102015209721 B3) discloses a fastening device for fastening a sensor element to a rail and achszählvorrichtung. Oldewurtel (US 20220170215 A1) discloses a device for fixing and positioning a rail monitoring element and use of said device.

Regarding claims 8-9 and 14, none of the prior arts of record, either individually or in combination disclose or make obvious the claimed elements. Claim 10 is dependent on claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qin (CN 112304232 A) discloses rail data measuring device and method, track inspection robot
Curtis (US 20200309643 A1) discloses a rail assessment device
Mesher (US 20190367061 A1) discloses an apparatus and method for gathering data from sensors oriented at an oblique angle relative to a railway track
Lanza di Scalea (US 9689760 B2) discloses stress detection in rail
Harrison (US 20070044566 A1) discloses stress monitoring system for railways
Puckette (US 20030048193 A1) discloses a rail track inspection apparatus, has antenna positioned on railcar that directs and receives radar signals, and signal processing unit connected with sensor to produce output that indicates track condition
Malak (US 4518855 A) discloses a method and apparatus for statically aligning shafts and monitoring shaft alignment
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648